This is an appeal from the county court of Woodward county. The appeal was filed in this court on the 26th day of December, 1912. On May 26, 1915, the cause was stricken from the assignment and continued for the term, and the plaintiff in error given time to file a brief. The cause was reassigned before this division and submitted on September 7, 1915. At this time plaintiff in error had not filed his brief. On October 4, 1915, the defendant in error filed a motion to dismiss the appeal or affirm the judgment of the trial court for want of prosecution. On October 9, 1915, the motion was sustained, and the appeal dismissed for want of prosecution. On the 12th day of October, the order of dismissal was vacated, and the plaintiff in *Page 408 
error given until October 17th to file brief; but no brief has been filed, and it is evident that the appeal has been abandoned.
The judgment of the trial court should be affirmed, under rule 7 of this court (38 Okla. vi, 137 P. ix). Wright et al.v. State, 42 Okla. 251, 140 P. 1147; Thomas v. Henderson,46 Okla. 690, 148 P. 839.
By the Court: It is so ordered.